                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York



MEMO ENDORSED
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza       USDC SDNY
                                                    New York, New York 10007       DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                     December 20, 2019             DOC #:
                                                                                   DATE FILED: 12/20/2019
BY CM/ECF
The Hon. Valerie E. Caproni
United States District Court for the
  Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007


       Re:     United States v. Salifou Conde et al., 19 Cr. 808 (VEC)

Dear Judge Caproni:

       The Government writes to request an extension of time from December 20, 2019, to
January 3, 2020, within which to produce discovery in this case.

        On November 13, 2019, a grand jury sitting in this District returned an Indictment charging
Salifou Conde, Sekhou Toure, Alseny Keita, Abrahim Dukuray, Aboubakar Bakayoko, and
Sylvain Gnali Gnahore each with one count of wire fraud, in violation of 18 U.S.C. §§ 1343 and
2; one count of bank fraud, in violation of 18 U.S.C. §§ 1344 and 2; and one count of conspiracy
to commit wire fraud and bank fraud, in violation of 18 U.S.C. § 1349. At arraignments on
November 19, 2019, the Government requested 30 days to produce discovery, and the Court set a
deadline of December 20, 2019, for discovery to be produced.

        The Government intends to produce nearly all of the discovery in this case – which contains
financial information and personally identifying information – pursuant to a protective order. On
December 5, 2019, the Government circulated to defense counsel a proposed protective order and
a stipulation regarding draft translations. On December 14, 2019, the Government circulated
updated drafts of both documents in response to defense counsel’s comments. The Government
did not receive executed copies from all defendants. On or about December 18, 2019, the
Government learned for the first time that counsel for defendant Sylvain Gnali Gnahore intended
to request a discovery coordinator in the case. On December 18, Gnahore requested a discovery
coordinator, and the Court appointed one the next day, on December 19. The protective order
previously circulated to defense counsel does not contemplate a discovery coordinator and, as
such, a new protective order will be required. On December 20, the Government circulated a new
proposed protective order to defense counsel.

       Because no protective order is currently in place and nearly all discovery is intended to be
produced pursuant to a protective order, the Government requests an extension of time until
     December 20, 2019
     Page 2


    January 3, 2020, within which to produce discovery in this case. Counsel for defendants Sekhou
    Toure and Abrahim Dukuray have consented to this request. As of the time of filing, counsel for
    defendants Salifou Conde, Aboubakar Bakayoko, and Sylvain Gnali Gnahore have not indicated
    whether or not they consent to this request.

           We thank the Court for its consideration of this matter.


                                                  Respectfully submitted,
Application GRANTED.
                                                  GEOFFREY S. BERMAN
SO ORDERED.                                       United States Attorney for the
                                                  Southern District of New York


                    12/26/2019              By:         /s/
HON. VALERIE CAPRONI                              Kedar S. Bhatia
UNITED STATES DISTRICT JUDGE                      Assistant United States Attorney
                                                  (212) 637-2465
